Title: From Benjamin Franklin to Mary Stevenson, 22 March 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Friend,
London, March 22, 1762.
I must retract the Charge of Idleness in your Studies, when I find you have gone thro’ the doubly difficult Task of reading so big a Book on an abstruse Subject and in a foreign Language.
The Question you were about to ask is a very sensible one. The Hand that holds the Bottle receives and conducts away the electric Fluid that is driven out of the outside by the repulsive Power of that which is forc’d into the inside of the Bottle. As long as that Power remains in the same Situation, it must prevent the Return of what it had expell’d; tho’ the Hand would readily supply the Quantity if it could be receiv’d.
Your good Mama bids me tell you, that she has made Enquiry and finds that the School for Lovers will not be acted till the Benefits are over; but when she hears that it is to be acted she will send you timely Notice. I need not add, that your and your Friends Company at Dinner that Day will be a great Pleasure to us all. But methinks ’tis a Pity, that when you are so desirous of studying in that School, it should not be open, and must we be depriv’d of the Happiness of seeing you till it is? Rather than that should be, I would almost venture to undertake reading you a few Lectures on the Subject myself.
If you are not to be in town in a few Days, I should be glad you would send the French Letters, on Electricity, as a Friend is desirous of perusing them.
My sincere Respects to Mrs. Tickell, Mrs. Rooke, Miss Pitt, etc. and believe me ever, my dear Polly, your affectionate Friend,
B. Franklin.
